Title: From Thomas Jefferson to James Leitch, 21 October 1820
From: Jefferson, Thomas
To: Leitch, James


Dear Sir
Monticello
Oct. 21. 20.
I inclose you an order on Capt Bernard Peyton for 533.D. of which I would wish 500.D. to be credited on my bond, and the balance 33.D. to be placed in our current account to reimburse the 33.D. on my order of Apr. 15. in favor of Josiah Leake. I assure you I have not before had that sum in my hands at any moment when urgent calls have not required it from me. I believe you settle the annual accounts of your customers in September. I shall be glad to receive mine as soon as convenient, for altho’ I cannot pay it till my produce is all down in the spring, yet it is advantageous to know it, amount to prevent other engagements.I am not able to name specific times as to the discharge of my bond, but I shall certainly do it by such instalments as my means will enable me the desire of doing this induces me to curtail my expences as much as I can; and particularly, in consideration that groceries are cash purchases by the merchant I have withdrawn that pressure on you, and dealt for them with mr Raphael. accept the assurance of my constant friendship and respect.Th: Jefferson